Title: To Thomas Jefferson from D’Estaing, 17 May 1786
From: Estaing, Charles Henri Théodat, Comte d’
To: Jefferson, Thomas



Monsieur
a paris ce 17 mai 1786.

Le plaisir que j’ai de soumettre mes idées a Votre Exellence, celui que l’on ressent a causer avec vous, est un peu balancé. Ce n’est pas la justte mefiance que j’ai de moi même qui m’arrête, un homme d’Etat tel que vous suplée a tout ce qu’on ne dit pas. Mais en vous rendant compte d’une opinion qui fut celle de Mr. de Massiac et qui est absolument la mienne, je ne peux trop observer combien quarante ans doivent mettre de différence entre les moyens qu’il demandoit, et ceux que des circonstances politiques que je ne peux aprétier pouroient éxiger.
Ce secretaire d’état de la Marine, qui devint ensuitte Vice-Amiral, eut l’honêstteté, étant capitaine de Vaisseau, de proposer un moyen de réduire Alger, moins brillant pour lui, mais plus  certain, et plus economique, que celui dont le gouvernement alloit faire usage. On voulloit le charger d’un bombardement, il proposa simplement de bloquer. Un seul vaisseau de guêrre, deux forttes fregattes, et deux corvettes furent les forces qu’il demanda.
Je suis convaincu qu’en bloquant Alger, qu’en croisant à l’Ancre, qu’en mouillant de longues Bouées c’est a dire avec plusieurs cables l’un au bout de l’autre, et avec des chaines de fer, on pouroit au besoin y restter toujours, et qu’il n’est pas de puissance barbaresque qui ainsi gêsnee ne demanda bientost la paix.
Les Anglais ont resttes pendant l’avant-derniere guerre mouillés de même en hyver devant le Morbian sur les costtes de Bretagne, parages qui sont plus dangereux. Le prompt apareillage des batiments qui bloquent, fait en nombre suffisant pour empêcher d’entrer et de sortir pendant que l’autre partie reste en station, le choix de cette station, les bonnes maneuvres, l’exacte surveillance pendant la nuit, touttes les précautions contre l’Element qui apartiennent a l’homme de Mer; celles contre l’enemi pour empescher l’abordage imprevu des chaloupes et pour le repousser, en cas qu’il put avoir lieu, par des bastingages préparés a cet effet, des rafraichissements fréquents pour les équipages, des rechanges d’hommes, de la constance et une éxactitude inébranlable dans le service sont les moyens qui rendroient a mes yeux la réussitte indubitable.
Les bombardements ne sont que passagers; c’est casser des vitres; en suposant qu’il y en eut, avec des Guinées. Aucuns n’ont produit contre les Barbaresques l’effet desiré. Bloquer même imparfaitement si l’on a la patience et le courage de s’y opiniatrer c’est causer un mal perpétuel, il est de tous les jours; il est insuportable a la longue, il ne faut que vouloir et ne pas quitter prise pour obtenir ce que l’on veut. Si plusieurs puissances pouvoient s’enttendre et suivre un plan formé par l’humanité, si elles n’étoient pas contrariées par d’autres, peu d’années sufiroient pour contraindre les Barbaresques a Cesser d’être des Pirattes, on en feroit malgré eux des comerçants. Il seroit beau que les Etats unis de l’Amerique en donnassent l’exemple à l’Europe, il est inutile de dire que les fausses tentatives de l’Espagne, et que celles, dont la republique de Venise cache peutêtre d’autres vues, ont augmenté les forces comme l’amour propre de tous les Barbaresques. On assure qu’Alger a mis du gros canon sur des batiments marchands. Cela obligeroit a le bloquer avec deux vaisseaux affin que l’un des deux pu restter mouillé pres de la barre pendant que l’autre apareilleroit pour soutenir celles des frégattes qui donneroient chasse. Mais leurs  chebeks, leurs fregattes meme, et tous leurs batiments quoique surchargés d’hommes sont d’ailleurs si mal armés et si mal maneuvrés que les secours extérieurs seroient les plus a craindre. Votre Excellence m’a dit l’unique et véritable moyen d’en imposer aux seuls gens qui peuvent se plaire à faire troubler notre comerce. Vous voyés que je parlle comme citoyen de l’Amérique, ce tittre cher à mon coeur et dont je sens tout le prix me met dans le cas heureux d’offrir encore plus particulierement l’homage du sincere attachement et du respect avec lequel j’ai l’honneur d’etre, Monsieur, de Votre Excellence le très humble et très obéissant serviteur,

Estaing

